         Case 2:17-cv-00495-RK Document 336 Filed 10/09/19 Page 1 of 6




                                               Lawrence G. Scarborough
                                               Partner
October 9, 2019                                Direct: (212) 541-1137
                                               Fax: (212) 541-4630
                                               lgscarborough@bclplaw.com

The Honorable Robert F. Kelly
United States District Court – Eastern District of Pennsylvania
James A. Byrne United States Courthouse
601 Market Street, Room 11613
Philadelphia, PA 19106


Re:    Eddystone Rail Company, LLC v. Bridger Logistics, LLC, et al.
       Case No. 2:17-cv-00495-RK /USDC – Eastern District of Pennsylvania

Dear Judge Kelly:

        On behalf of Defendants Bridger Logistics, LLC, Ferrellgas Partners, L.P., and
Ferrellgas, L.P. (the “BL/FG Defendants”), we write to respond to the October 8, 2019
submission by Plaintiff Eddystone Rail Company, LLC (“Eddystone”) (Dkt. 335) concerning
compliance with the Court’s June 28, 2019 order compelling production of privileged
communications pursuant to the crime-fraud exception (Dkt. 333) (the “June 28 Order”).

        At the outset, the BL/FG Defendants intend to comply fully with the June 28 Order now
that their appeal has ended, and they have already produced all (or almost all) of the documents
that fall within the scope of the June 28 Order. Indeed, the June 28 Order requires the BL/FG
Defendants to begin producing documents “within three weeks of the date of this Order,” but it
was stayed “pending a decision of the Appellate Court.” The Third Circuit terminated the
BL/FG Defendants’ appeal on Friday, September 27, and the BL/FG Defendants began to
produce documents promptly on Thursday, October 3, followed by a second production on
Tuesday, October 8. Between September 27 and October 8, the BL/FG Defendants produced
approximately 4,000 documents listed on their privilege log, comprising roughly 20,000 pages.
As explained below, the BL/FG Defendants plan to make a third and final production by
October 18, which falls three weeks after the Third Circuit’s order.

I.     In Camera Review Documents

       At Eddystone’s request, the first production on October 3 included materials from
among the documents the Court reviewed in camera. We do not understand the June 28 Order
to require the disclosure of every document in the sample, as Eddystone now contends. The
Court’s June 28 Memorandum Opinion states (at 13) that “the vast majority of the emails
submitted for in camera review pertain to the furtherance of allegedly fraudulent transfers.” We
thus conclude that the Court did not find that all of the documents submitted for in camera
review are subject to the crime-fraud exception.
          Case 2:17-cv-00495-RK Document 336 Filed 10/09/19 Page 2 of 6

The Honorable Robert F. Kelly
October 9, 2019
Page 2


        Rather, the June 28 Order provides that “the crime-fraud exception applies to extinguish
the attorney-client privilege and work product privilege as to communications between BL/FG
Defendants and their in-house and outside attorneys regarding the following subject matter
areas: the restructuring of BTS; the transferring or redirecting of BTS’ assets or/and revenue
streams; the sale of BTS to Jamex; and the cessation of the Monroe shipping arrangement.”

       Accordingly, the BL/FG Defendants reviewed the documents from the in camera review
sample and produced those that fall within these enumerated categories. In particular, on
October 3, we produced 643 of the 841 document families submitted to the Court for in camera
review (i.e., the “vast majority” of documents in the sample). Due to a clerical error, several
documents were inadvertently omitted from this initial production, all of which are featured in
Eddystone’s October 8 submission (and/or listed in Eddystone’s Exhibit A):

                   Priv Log ID   Subject

                   34359         Re: Bridger / Jamex Documents
                   38768         Fwd: Rail Logistics Agreement
                   38943         Eddystone restructuring
                   38945         RE: Eddystone restructuring
                   38953         RE: Eddystone restructuring
                   38955         RE: Eddystone restructuring
                   38956         Re: Eddystone restructuring
                   38957         RE: Eddystone restructuring
                   38958         RE: Eddystone restructuring
                   38959         RE: Eddystone restructuring
                   38960         Re: Eddystone restructuring
                   39010         RE: Eddystone restructuring
                   39011         RE: Eddystone restructuring
                   39012         RE: Eddystone restructuring
                   39013         RE: Eddystone restructuring
                   39014         Re: Eddystone restructuring
                   39015         Re: Eddystone restructuring
                   39016         RE: Eddystone restructuring
                   39017         Re: Eddystone restructuring
                   39018         Re: Eddystone restructuring
                   41011         Re: Debt Matters & BTS Subsidiary Sale
                   42641         FW: Jamex/Bridger – Revised Draft of PSA
                   43490         Re: Bridger / Jamex Documents
                   42642         FW: Jamex/Bridger – Revised Draft of PSA
                   45769         RE: Debt Matters & BTS Subsidiary Sale
                   45783         RE: Debt Matters & BTS Subsidiary Sale
                   45784         RE: Debt Matters & BTS Subsidiary Sale
                   45791         RE: Debt Matters & BTS Subsidiary Sale
              Case 2:17-cv-00495-RK Document 336 Filed 10/09/19 Page 3 of 6

The Honorable Robert F. Kelly
October 9, 2019
Page 3


                    45794         RE: Debt Matters & BTS Subsidiary Sale
                    45795         RE: Debt Matters & BTS Subsidiary Sale
                    45796         Re: Debt Matters & BTS Subsidiary Sale
                    45797         Re: Debt Matters & BTS Subsidiary Sale
                    46042         RE: Debt Matters & BTS Subsidiary Sale
                    46122         RE: Debt Matters & BTS Subsidiary Sale
                    46252         RE: Debt Matters & BTS Subsidiary Sale

The BL/FG Defendants produced these documents to Eddystone yesterday, as part of their
second production pursuant to the June 28 Order.1 After yesterday’s production, only 157 of the
841 document families from the sample have not been produced.

         The BL/FG Defendants do not believe that the remaining documents on the list attached
to Eddystone’s letter fall within the categories enumerated in the June 28 Order. Eddystone
complains that the BL/FG Defendants applied their “subjective view” to identify documents that
fall within such categories. But Eddystone’s original motion to compel did not identify the
documents it sought, and the Court did not identify the documents from the in camera sample
that it found were subject to the crime-fraud exception. As a result, the BL/FG Defendants
complied with the June 28 Order by reviewing the documents in the sample and producing those
that fall within the enumerated categories.

II.       The Relevant Periods

       The BL/FG Defendants understood Eddystone’s motion to compel to seek documents
during the two time periods featured prominently in the parties’ briefs: (1) May to July 2015
and (2) December 2015 to February 2016 (the “Relevant Periods”). Yesterday, as part of their
ongoing efforts to comply with the June 28 Order, the BL/FG Defendants produced all of the
documents on their privilege log that fall within both the Relevant Periods and the categories
enumerated in the June 28 Order.

        Eddystone complains in its October 8 submission that the BL/FG Defendants have
“unilaterally imposed temporal limitations on this Court’s June 28 Order.” But these are the
very same time periods Eddystone identified and targeted in its motion to compel:

      •   May to July 2015

          o “Beginning June 2015, the Defendants steered [BTS revenue] to other subsidiaries
            of Bridger Logistics. . . .” (Dkt. 217, Eddystone Brief at 1 (emphasis added).)

          o “Between May and July 2015, in-house counsel helped create a fictitious new legal
            structure. . . .” (Id. at 2 (emphasis added).)

          1
                Eddystone did not identify the documents it believed were missing from the
initial production of in camera review documents before submitting its letter to the Court.
          Case 2:17-cv-00495-RK Document 336 Filed 10/09/19 Page 4 of 6

The Honorable Robert F. Kelly
October 9, 2019
Page 4


        o “On June 24, 2015, Ferrellgas acquired . . . Bridger Logistics. . . .” (Id. at 5
          (emphasis added).)

        o “Immediately upon the acquisition, Ferrellgas also stripped BTS of the majority of
          its assets and income streams. (Id. at 7 (emphasis added).)

        o Upon acquiring Bridger Logistics, Ferrellgas promptly caused BTS and its
          affiliates to eliminate all of their intercompany accounts payable. . . .” (Id. )

    •   December 2015 to February 2016

        o “By December 2015, Ferrellgas concluded that it was convenient for it to stop
          shipping crude. . . .” (Dkt. 217, Eddystone Brief at 1 (emphasis added).)

        o “[O]utside counsel assisted Ferrellgas in its stripping of BTS’s remaining assets in
          January 2016.” (Dkt. 271, Eddystone Reply at 25 (emphasis added).)

        o “Ferrellgas employed the services of counsel in furtherance of its fraud in January
          2016.” (Id. at 25 (emphasis added).)

        o “Ferrellgas also used in-house counsel in furtherance of its January 2016 fraudulent
          transfers.” (Id. (emphasis added).)

        o “On January 31, 2016, Ferrellgas completed the transfer of BTS’s remaining assets.
          . . .” (Dkt. 217, Eddystone Brief at 9 (Id. at 25 (emphasis added).).)

        o “On February 1, 2016, the last BTS train left Eddystone.” (Dkt. 217, Eddystone
          Brief at 10 (emphasis added).)

       Consequently, these were the periods addressed in BL/FG Defendants’ responsive briefs.
(Dkt. 266 Opposition at 37-38 & 42; Dkt. 277 at 22-23).

        In fact, Eddystone’s reply brief describes the periods from May to July 2015 and
December 2015 to February 2016 (i.e., the Relevant Periods) as “the time periods Eddystone
identified as relevant to its fraudulent transfer claims.” (Dkt. 271 at 27 (emphasis added).)

         Moreover, as Eddystone’s own arguments make clear, the two sets of allegedly
fraudulent transfers concluded by July 2015 and February 2016, respectively. According to the
Third Circuit and the Supreme Court, the crime-fraud exception does not apply to privileged
communications exchanged after an alleged fraud. Haines v. Liggett Grp. Inc., 975 F.2d 81, 90
(3d Cir. 1992) (the “seal is broken” only “when the lawyer’s communication is meant to
facilitate future wrongdoing by the client,” i.e., giving “advice that is illicit because it gives
direction for the commission of future fraud or crime”); see also United States v. Zolin, 491 U.S.
554, 562-63 (1989) (confining crime-fraud exception to advice furthering “future wrongdoing”).
          Case 2:17-cv-00495-RK Document 336 Filed 10/09/19 Page 5 of 6

The Honorable Robert F. Kelly
October 9, 2019
Page 5


         Nevertheless, Eddystone now argues that its “motion to compel sought documents from
‘April 1, 2015 – May 31, 2016,’” which it labels as the “Subject Timeframe.” Eddystone took
this position for the first time on September 27, 2019, in a letter sent the same day the Third
Circuit terminated the BL/FG Defendants’ appeal. Also for the first time, Eddystone provided a
list of privilege log entries that it believes are subject to the crime-fraud exception. Although
Eddystone had never before provided such information to the BL/FG Defendants, it demanded
that the BL/FG Defendants produce all documents (and update their privilege log to explain
why any documents on the list were not produced) by October 11 (i.e., in two weeks).

       In response, the BL/FG Defendants explained their understanding of the scope of
Eddystone’s motion and the June 28 Order. On October 3, after further communications, the
BL/FG Defendants informed Eddystone that they intend to review the documents on the list
attached to Eddystone’s September 27 letter and produce any such communications from
outside the Relevant Periods that fall within the categories enumerated in the Court’s June 28
Order. (Dkt. 335, Ex. E.) The BL/FG Defendants further stated that they aim to produce such
documents, if any, by October 18. (Id.) Accordingly, the BL/FG Defendants do not understand
why Eddystone opted to engage the Court on this issue at this point in time.

III.    Privilege Log

      Finally, Eddystone complains that the BL/FG Defendants have not agreed to “produce
an amended privilege log that would identify the basis for concluding that the withheld
documents are outside of the Court’s June 28 Order.” The June 28 Order does not require the
BL/FG Defendants to supplement their privilege log.

        Nevertheless, the BL/FG Defendants informed Eddystone on Monday that “[w]e are
assessing our ability to update our privilege log as you request, as well as the corresponding
burden,” and we offered to follow up later this week. (Dkt. 335, Ex. F.) As a practical matter,
Eddystone has asked the BL/FG Defendants to disclose the substance of privileged
communications that are not subject to the June 28 Order, which is a difficult task to accomplish
while at the same time respecting the protections afforded by the attorney-client privilege (as to
documents that do not fall within the scope of the crime-fraud exception). Moreover, as
explained above, Eddystone seeks to expand the Relevant Periods to encompass eight additional
months of privilege log entries. Because there are few, if any, documents that fall within the
scope of the June 28 Order from outside the Relevant Periods, Eddystone’s demand that the
BL/FG Defendants update their privilege log during the expanded period is significantly
burdensome and seemingly unnecessary.

        Beyond those practical issues, the BL/FG Defendants have worked hard to comply with
the June 28 Order since their appeal concluded on September 27. The BL/FG Defendants
produced responsive documents from the in camera review sample on October 3, produced the
remainder of the responsive documents from the Relevant Periods on October 8, and agreed to
review and produce any additional responsive documents on Eddystone’s list (from outside the
Relevant Periods) by October 18. In light of these good faith efforts, which belie Eddystone’s
allegations of “recalcitrance,” there is no need for the BL/FG Defendants to at the same time
          Case 2:17-cv-00495-RK Document 336 Filed 10/09/19 Page 6 of 6

The Honorable Robert F. Kelly
October 9, 2019
Page 6


undertake the makework exercise of updating hundreds or thousands of privilege log entries, nor
is there a need for the Court to intervene on Eddystone’s behalf.

      As always, we welcome any questions from the Court and are available at the Court’s
convenience to discuss any of the foregoing issues.

Sincerely,




Lawrence G. Scarborough



cc:     All Counsel of Record
